— Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered January 17, 1991, which, after a jury trial, found in favor of plaintiff as against defendant as to liability and awarded plaintiff damages in the amount of $378,000 exclusive of interest and costs, unanimously affirmed, with costs.
According wide deference to the factfinder’s assessment of credibility and drawing all factual inferences in favor of *638plaintiff, the successful litigant (1 Newman, New York Appellate Practice § 4.10), we conclude that the verdict does not deviate materially from what would be reasonable compensation (CPLR 5501 [c]; Harvey v Mazal Am. Partners, 79 NY2d 218). Concur — Carro, J. P., Wallach, Asch, Smith and Rubin, JJ.